Citation Nr: 0800404	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1973.  The veteran served in the Republic of Vietnam from 
November 1967 to November 1968 and from June 1971 to May 
1972.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In the appellant's VA Form 9, dated in June 2006, she 
requested a video conference hearing before a Veteran's Law 
Judge.  In November 2007 the appellant testified before the 
undersigned Veterans Law Judge at a video conference hearing 
and a transcript of this hearing has been associated with the 
claims file.

The RO previously denied a claim of entitlement to service 
connection for the cause of the veteran's death in March 
1994.  The appellant was notified of that determination in 
April 1994, but she failed to appeal that decision within one 
year of this notification and the decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).  

Effective July 9, 2001, VA amended provisions of 38 C.F.R. § 
3.309(e), pertaining to herbicide exposed veterans.  66 Fed. 
Reg. 23166-01 (May 8, 2001).  Under the new regulation, type 
II diabetes is now considered a disease for which service 
connection would be presumed for herbicide exposed veterans.  
66 Fed. Reg. 23166-01 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e)(2002)).  

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  Promulgation of the VA regulation regarding service 
connection for type 2 diabetes following the prior RO 
decision provides a "new basis of entitlement or benefit" 
to which de novo adjudication is not precluded.  Id.  As 
explained more fully below, the appellant is claiming 
entitlement to service connection for the cause of the 
veteran's death pursuant to this new basis of entitlement.  
Thus, the Board will consider the appellant's instant claim 
as a new claim, rather than as an attempt to reopen a 
previously denied claim.  Further, the Board's review will be 
limited to a possible grant of service connection on the 
basis of the new regulation only.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss and residuals of a 
right ankle injury.

3.  The veteran died on October [redacted], 1993; the cause of death 
was cardiopulmonary arrest due to cerebrovascular accident.  

4.  The competent medical evidence does not show that the 
veteran had diabetes mellitus, type II, at the time of his 
death.  




CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA's duty to notify under the VCAA has 
been met.  Prior to the initial AOJ decision on the claim, in 
correspondence dated in July 2005, the RO advised the 
appellant as to what the evidence needed to show to establish 
entitlement to dependency and indemnity compensation.  The RO 
advised the appellant of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  The RO also requested that the appellant provide 
any evidence in her possession that pertained to the claim. 

In April 2006, the RO provided the appellant with a statement 
of the case (SOC).  In that SOC, the RO informed the 
appellant that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing the SOC, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from the Chillicothe, Cincinnati, and Columbus VA 
facilities.  The RO has also obtained a VA medical opinion 
pertinent to the issue on appeal.  On the appellant's behalf, 
the RO requested private medical records from Mount Carmel 
Hospital, but received a negative response from that facility 
in January 2007.  The Board notes, however, that the 
appellant had already submitted some records from Mount 
Carmel Hospital; the Board has considered those records in 
this appeal.  The appellant also reported that the veteran 
had received treatment from Oaks Nursing Home, but that her 
efforts to obtain records from that facility had been 
unsuccessful because they had been destroyed.  The appellant 
has not made the RO or the Board aware of any other evidence 
relevant to her appeal and the Board finds that VA has no 
further duty with respect to the acquisition of potentially 
relevant records.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria and Analysis

In her claim for compensation benefits, received in May 2005, 
and at her videoconference hearing in November 2007, the 
appellant has maintained that her husband, an herbicide 
exposed veteran, was a diabetic at the time of his death and 
that his diabetes contributed to his death.  The appellant is 
seeking dependency and indemnity compensation on this basis.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.5(a), 3.312 (2007).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2007).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2007).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Service connection for type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes) may be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.307, 3.309 
(2007).  If the veteran was exposed to an herbicide agent 
during active military, naval, or air service, type 2 
diabetes shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2007).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.307(a)(6)(iii) (2007).  

In support of her claim for compensation benefits, the 
appellant asserted at her videoconference hearing that while 
at VAMC Chillicothe, her husband had been told he was a 
borderline diabetic.  The appellant also stated that she had 
read in medical literature, and had been told by nurses, that 
there was no such condition as borderline diabetes.  The 
appellant has essentially maintained that because some 
medical authorities did not recognize "borderline diabetes" 
as a legitimate diagnosis, and because the veteran constantly 
drank water and needed to use the bathroom, that he had 
diabetes at the time of his death.  Moreover, the appellant 
has maintained, the veteran's diabetes contributed to his 
death.

The veteran's DD Form 214 revealed that he served in the 
Republic of Vietnam from November 1967 to November 1968 and 
from June 1971 to May 1972.  Based on this evidence, exposure 
to an herbicide agent can be presumed.  Despite that exposure 
to an herbicide agent may be presumed, the competent medical 
evidence does not show that the veteran had type II diabetes 
at the time of his death and therefore, type II diabetes 
could not have contributed to his death.

The medical evidence from treating physicians does not 
support the appellant's claim.  The medical evidence shows 
that in September 1992, the veteran suffered a stroke, after 
which he was continuously hospitalized until his death in 
October 1993.  In an emergency room note from The Community 
Hospital, dated in September 1992, Dr. R.T. reported that the 
veteran presented to the emergency room after suffering what 
was ultimately determined to be an acute cerebrovascular 
accident.  Dr. R.T. stated that the veteran's wife had 
informed Dr. R.T. that the veteran had been told he was a 
borderline diabetic.  A chemical profile showed a blood sugar 
level of 349.  The veteran was treated and discharged to 
Grant Hospital for admission and further workup.  Despite the 
veteran's elevated blood sugar level, the treating physician 
did not note a diagnosis of diabetes at that time.

The medical evidence also included VAMC inpatient treatment 
records.  In a clinical record from VAMC Chillicothe, dated 
in April 1993, the veteran's physician reported that the 
veteran was "borderline diabetic."  VAMC records also 
included a laboratory report in which the veteran's glucose 
levels were reported to be 124, 160, and 151 at various times 
in May and June 2003.  VAMC records also included a dietetic 
progress note, dated in May 1993, in which the veteran's 
doctor reported that the veteran's prescribed diet was 1800 
calories with no added salt, and that the veteran was a 
potential risk for increased blood sugar.  Although these 
records included references to diabetes, a restricted diet, 
and elevated blood sugars, they do not include a clear 
diagnosis of diabetes.

In an emergency room report from Mount Carmel Health, dated 
in October 1993, Dr. R.G. explained that the veteran 
presented from Pataskala Oaks Nursing Facility after 
experiencing respiratory distress.  Dr. R.G. noted the 
veteran's history of Parkinson's disease, atherosclerotic 
heart disease, hypertension, and aphasia; the doctor failed 
to note diabetes.  Upon examining the veteran, Dr. R.G.'s 
impression was full cardiopulmonary arrest, possibly 
secondary to massive pulmonary embolus versus massive 
myocardial infarction.  The veteran's death certificate 
showed that he died on October [redacted], 1993 due to 
cardiopulmonary arrest due to cerebrovascular accident.  

The medical evidence also included two medical opinions 
prepared after the veteran's death.  In the first of these, 
which was dated in April 2006, Dr. R.P. explained that he had 
reviewed the veteran's records and that there was "a high 
probability" that the veteran "acquired the diagnosis of 
Non-Insulin Dependent Diabetes Mellitus prior to 1992."  In 
his letter, Dr. R.P. explained that the veteran had various 
labs drawn on numerous occasions that supported the diagnosis 
of diabetes.  Dr. R.P. also explained that the veteran's 
diabetes was a "major contributing factor of his stroke that 
eventually weakened him and leads [sic] to his death."  Dr. 
R.P. stated that it appeared that the veteran's diabetes and 
hypertension were being treated with a diet-controlled 
therapy initially, instead of or along with medication 
therapy.  Also, Dr. R.P. stated, it appeared that the 
veteran's diabetes was poorly controlled throughout the 
length of his illness.

The medical evidence also included a VA medical opinion, 
dated in March 2007 from VA endocrinologist, Dr. B.F.  In her 
report, Dr. B.F. concluded that the veteran did not have a 
diagnosis of diabetes mellitus, type II at the time of his 
death.  Dr. B.F. explained that there was no medical evidence 
in the records to support the diagnosis of diabetes mellitus, 
type II, and that the little evidence that was available was 
largely hearsay.  Dr. B.F. cited several reasons in support 
of her conclusion.  First, she noted that in nowhere in the 
entire claims file did it show that the veteran ever had any 
treatment for diabetes.  Second, regarding the veteran's 
documented blood sugar level of 349, Dr. B.F. stated that 
this was after he had been given an intravenous bolus of 
Dextrose and that the blood sugar level was "not a 
surprising result."  Third, Dr. B.F. also noted that at the 
time of the veteran's death, the emergency room notes 
described the veteran as having Parkinson's disease, 
atherosclerotic heart disease, hypertension, and aphasia, but 
made no mention of diabetes.  Fourth, the doctor noted a 
nutrition note describing the veteran as being 86 percent of 
Ideal Body Weight, indicating that he was not obese.  
Finally, regarding the three elevated blood sugar levels 
found in VAMC Chillicothe records, Dr. B.F. stated that there 
was no information about whether they were taken fasting, or 
if the veteran was receiving intravenous glucose at the time 
of the blood draws.  This, according to the doctor, made it 
impossible to use the test results to suggest or confirm 
diabetes.  

Dr. B.F. also explained that Dr. R.G.'s letter was 
unsupported with actual medical data.  Dr. B.F. also noted 
that Dr. R.G. did not state that the veteran had "acquired 
diabetes," but instead that the veteran "acquired a 
diagnosis of diabetes."  Dr. B.F. described this terminology 
as "curious."  Dr. B.F. concluded that it was not as likely 
as not that the veteran's stroke was in any way related to 
diabetes or his never-treated impaired glucose intolerance.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Weighing the 
two conflicting medical opinions, the Board finds the VA 
medical opinion to be more probative.  Notably, Dr. B.F. 
provided numerous reasons and cited multiple portions of the 
record to support her conclusion.  In contrast, the only 
evidence Dr. R.P. cited as a basis for his conclusion that 
the veteran had diabetes at the time of his death were the 
"various labs drawn on numerous occasions."  Dr. R.P. 
failed to specify what laboratory results he was referring to 
or why those results supported a diabetes diagnosis.  
Further, the Board find's Dr. B.F.'s report to be credible.  
In her report, Dr. B.F. stated that she had reviewed the 
veteran's claims file; her thorough discussion of the 
veteran's relevant medical history, including his 
cerebrovascular accident in September 1992 and subsequent 
treatment, confirms this.  This opinion is highly probative 
and thus, is dispositive of the issue.

The appellant's opinion regarding whether the veteran had 
type II diabetes at the time of his death has no probative 
value.  Where, as here, the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
The appellant, as a lay person, is not competent to provide 
such a diagnosis.  Espiritu, 2 Vet. App. at 494-95.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


